DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The applicant’s amended claim(s) have overcome the 112 rejections and also after more consideration, the claims are allowed over prior arts. 

Allowable Subject Matter
Claim(s) 1-5, 7-13, 15-24, 26-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   Although, the prior arts overall disclose of the general concept regarding active noise with downsampler, but none made mentioned of a control block, being configured to provide updates that are based on the first downsampled signal and the second downsampled signaland  a digital filter, coupled to the reference microphone, and also coupled to the control block, configured to filter a reference noise signal based on the updates from the control block and the first output signal, at a first sampling rate, to produce an anti-noise signals wherein the first sampling rate is in the first clock domain.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654